Exhibit 10.4.11

AMENDMENT NO. 5

TO

TRAILER BRIDGE, INC.

STOCK INCENTIVE PLAN

Pursuant to Section 7.1 of the Trailer Bridge, Inc. Stock Incentive Plan
(“Plan”), the Board of Directors of Trailer Bridge, Inc. (“Company”), in order
to provide incentives to key employees of the Company and to align their
interests with those of the stockholders, hereby adopts the following amendments
to the Plan in order to (i) increase the number of Shares covered by the Plan by
125,000 Shares, (ii) increase the number of Options that may be granted to a
Participant during any 12-month period, and (iii) to extend the term of the Plan
through December 31, 2015.

All initially capitalized terms used in this Amendment and not expressly defined
herein shall have the meanings ascribed to such terms under the Plan.

Section 4.1 of the Plan is hereby amended in its entirety to provide as follows:

“4.1 NUMBER OF SHARES AVAILABLE. Subject to Section 4.3, the maximum number of
Shares which may be issued under the Plan is Two Million Four Hundred Twenty
Five Thousand (2,425,000) Shares.”

Effective as of August 1, 2009, the first sentence of Section 5.2 of the Plan is
hereby amended in its entirety to provide as follows:

“Notwithstanding any other provision of the Plan, the maximum number of Shares
with respect to which Options, in the aggregate, may be awarded to any
individual Key Employee Participant during any twelve-month period is Five
Hundred Thousand (500,000).”

The first sentence of Section 7.2 of the Plan is hereby amended in its entirety
to provide as follows:

“The Plan shall terminate at the close of business on December 31, 2015,
provided, however, the Board of Directors of the Company shall have the right
and power to terminate the Plan at any time prior thereto.”

This Amendment, and all grants of Shares authorized by this Amendment, shall be
subject to approval by the stockholders of the Company and shall be null and
void if not approved by the stockholders within twelve months of the date of
adoption of this Amendment by the Company’s Board of Directors.

Except as expressly amended hereby, the Plan shall remain in full force and
effect.

This Amendment was duly adopted by the Company’s Board of Directors on April 19,
2010.

 

TRAILER BRIDGE, INC.

   

By: /s/ William G. Gotimer

   

Name: William G. Gotimer

   

Title: Executive Vice President / General Counsel

 

19